Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into as of October 1, 2011 (the “Effective
Date”), by and between Travelzoo Inc., a Delaware corporation (the “Company”)
with principal corporate offices at 590 Madison Avenue, 37th Floor, New York, NY
10022, and Holger Bartel whose address is currently
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXX (“Employee”). The Company and Employee are
collectively referred to herein as “the Parties.”

WHEREAS, the Company desires to retain Employee as Head of Strategy and Employee
desires to perform such service for the Company, on the terms and conditions as
set forth herein; NOW, THEREFORE, in consideration of the promises and mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, it is mutually agreed
by the parties as follows:

 

  1. Duties and Scope of Employment.

(a) Position. Employee shall be employed as Head of Strategy in the Company’s
San Francisco office.

(b) Duties. During the term of Employee’s employment with the Company, Employee
shall devote his full time, skill and attention to his duties and
responsibilities, which Employee shall perform faithfully, diligently and
competently, and Employee shall use his best efforts to further the business of
the Company. During the term of the Agreement, Employee agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Company, except that
this provision shall not be interpreted to prohibit Employee from involvement in
any charitable or community activity/organization that he is currently involved
in and that does not materially interfere with his ability to perform his duties
under this Agreement. Employee shall be permitted, to the extent such activities
do not materially and adversely affect the ability of Employee to fully perform
his duties and responsibilities hereunder, to (i) manage Employee’s personal,
financial and legal affairs, (ii) serve on civic or charitable boards or
committees, and (iii) with the consent of the Company (which consent shall not
be unreasonably withheld), serve as a member of the board of directors of any
noncompeting business.

2. Term of Employment. The term of this Agreement shall be for the period,
commencing October 1st, 2011 and terminating on the date which is twelve
(12) months after the effective date. Notwithstanding the foregoing, this
Agreement shall expire on the date the Employee dies, and may be terminated by
the Company during the Term, by delivery of written notice to Employee , for
Cause as (hereinafter defined), because of Disability (as herein defined), or
with Cause. If employee continues after the termination date, any such
employment will be on an at will basis and may be terminated upon six (6) weeks
written notice. Employee acknowledges that their obligations set forth in
certain sections of this Agreement, including but not limited to Section 5,
survive the termination of their employment from the Company.

(a) Termination by Company without Cause. If Employee is terminated by the
Company without Cause (as defined in paragraph 2(b)) after the initial three
months of employment, Employee shall receive his salary and benefits earned
through the date of termination.

(b) Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, if Employee is terminated for “Cause” as defined herein or dies at
any time, Employee will receive only payment of his Salary and benefits through
the date of termination or death. For purposes of this Agreement, “Cause” shall
mean that the Employee has (i) continually failed to perform his duties under
this Agreement for a period of 30 days after written notice from the Company
setting forth with particularity such failure, (ii) committed an act of fraud
upon the Company or breached his duty of loyalty to the Company, (iii) committed
a felony or a crime of dishonesty, fraud or moral turpitude under the laws of
the United States or any state thereof; (iv) misappropriated any funds, property
or rights of the Company; (v) violated the Company’s policies regarding
workplace conduct, discrimination, sexual harassment, etc.; (vi) willfully
failed or refused, following receipt of an explicit directive from the Company,
to comply with the material terms of this Agreement; or (vii) failed or refused
to cooperate with the Company, or at the Company’s request any governmental,
regulatory or self-regulatory agency or entity, in providing information with
respect to any act or omission in performing his duties as an employee of the
Company, if such request is made connection with any criminal or civil actions,
administrative or regulatory proceedings or investigations against or relating
to the Company by any governmental, regulatory or self-regulatory agency or
entity.



--------------------------------------------------------------------------------

  3. Compensation and Fringe Benefits.

(a) Salary. Employee will receive a salary at the annualized rate of $600,000
(Six Hundred Thousand Dollars) (the “Salary”), which shall be paid periodically
in accordance with normal Company payroll practices and subject to the usual and
applicable required withholding. Employee understands and agrees that neither
his job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of this Agreement.

(b) Vacation and Holiday Pay. Employee shall receive four (4) weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides eight (8) paid holidays each year, along with two (2) “floating
holidays” which can be used by Employee at any time.

(c) Other Benefits. Employee will be entitled to participate in or receive such
benefits under the Company’s employee benefit plans and policies and such other
benefits which may be made available as in effect from time to time and as are
provided to similarly situated employees of the Company, subject in each case to
the generally applicable terms and conditions of the plans and policies in
question.

4. Expenses. The Company will pay or reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in the furtherance of or in
connection with the performance of Employee’s duties hereunder in accordance
with the Company’s established policies. . The amount of expenses eligible for
reimbursement during a calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year. Reimbursement of an eligible expense
shall in no event occur later than the last day of the calendar year following
the calendar year in which such expense was incurred. The right to expenses
reimbursements in connection with the agreement is not subject to liquidation or
exchange for another benefit.

 

  5. Certain Covenants.

(a) Intellectual Property Rights.

(i) Employee agrees that the Company will be the sole owner of any and all of
Employee’s “Discoveries” and “Work Product,” hereinafter defined, made during
the term of his employment with the Company, whether pursuant to this Agreement
or otherwise. For purposes of this Agreement, “Discoveries” means all
inventions, discoveries, improvements, and copyrightable works (including,
without limitation, any information relating to the Company’s software products,
source code, know-how, processes, designs, algorithms, computer programs and
routines, formulae, techniques, developments or experimental work,
work-in-progress, or business trade secrets) made or conceived or reduced to
practice by Employee during the term of his employment by the Company, whether
or not potentially patentable or copyrightable in the United States or
elsewhere. For purposes of this Agreement, “Work Product” means any and all work
product relating to Discoveries.

(ii) Employee shall promptly disclose to the Company all Discoveries and Work
Product. All such disclosures must include complete and accurate copies of all
source code, object code or machine-readable copies, documentation, work notes,
flow-charts, diagrams, test data, reports, samples, and other tangible evidence
or results (collectively, “Tangible Embodiments”) of such Discoveries or Work
Product. All Tangible Embodiments of any Discoveries or Work Project will be
deemed to have been assigned to the Company as a result of the act of expressing
any Discovery or Work Product therein.

(iii) Employee hereby assigns and agrees to assign to the Company all of his
interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee’s identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee’s employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee’s agreement to assign to the Company any of his rights as set forth in
this Section 5(a)(iii) applies to all inventions other than an invention (a) in
which no equipment, supplies, facility or trade secret information of the
Company was used (b) was developed



--------------------------------------------------------------------------------

entirely upon Employee’s own time (c) does not relate to Company business or to
the Company’s actual or anticipated research or development and (d) does not
result from any work performed by Employee for the Company.

(iv) At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company’s interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee’s signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in his behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.

(v) To the extent that any Discovery or Work Product constitutes copyrightable
or similar subject matter that is eligible to be treated as a “work made for
hire” or as having similar status in the United States or elsewhere, it will be
so deemed. This provision does not alter or limit Employee’s other obligations
to assign intellectual property rights under this Agreement.

(vi) The obligations of Employee set forth in this Section 5 (including, without
limitation, the assignment obligations) will continue beyond the termination of
Employee’s employment with respect to Discoveries and Work Product conceived or
made by Employee alone or in concert with others during Employee’s employment
with the Company, whether pursuant to this Agreement or otherwise. Those
obligations will be binding upon Employee, his assignees permitted under this
Agreement, executors, administrators, and other representatives.

(b) Exposure to Proprietary Information.

(i) As used in this Agreement, “Proprietary Information” means all information
of a business or technical nature that relates to the Company including, without
limitation, all information about software products whether currently released
or in development, all inventions, discoveries, improvements, copyrightable
work, source code, know-how, processes, designs, algorithms, computer programs
and routines, formulae and techniques, and any information regarding the
business of any customer or supplier of the Company or any other information
that the Company is required to keep confidential. Notwithstanding the preceding
sentence, the term “Proprietary Information” does not include information that
is or becomes publicly available through no fault of Employee, or information
that Employee learned prior to the Effective Date.

(ii) In recognition of the special nature of his employment under this
Agreement, including his special access to the Proprietary Information, and in
consideration of his employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.

(c) Use of Proprietary Information; Restrictive Covenants.

(i) Employee acknowledges that the Proprietary Information constitutes a
protectable business interest of the Company, and covenants and agrees that
during the term of his employment, whether under this Agreement or otherwise,
and after the termination of such employment, he will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of his duties for the Company.



--------------------------------------------------------------------------------

(ii) Employee will not, during the term of this Agreement or, for a period of
one year thereafter (the “Restricted Period”), anywhere within the United States
(the “Restricted Territory”), directly or indirectly (whether as an owner,
partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise):

1. perform services for, or engage in, any business or segment of a business
that generates its revenues primarily from the development, publishing, or sale
of online advertisements for travel companies (the “Products”);

2. except on behalf of the Company, solicit any person or entity who is, or was
at any time during the twelve-month period immediately prior to the termination
of Employee’s employment with the Company, a customer of the Company for the
sale of the Products or any product or service of a type then sold by the
Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or

3. solicit for employment any person who is, or was at any time during the
twelve-month period immediately prior to the termination of Employee’s
employment with the Company, an employee of the Company.

(d) Scope/Severability. The Parties acknowledge that the business of the Company
is and will be national and international in scope and thus the covenants in
this Section 5 would be particularly ineffective if the covenants were to be
limited to a particular geographic area of the United States. If any court of
competent jurisdiction at any time deems the Restricted Period unreasonably
lengthy, or the Restricted Territory unreasonably extensive, or any of the
covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).

(e) Return of Company Materials upon Termination. Employee acknowledges that all
records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Employee or coming into his possession by virtue of his
employment by the Company are and will remain the property of the Company. Upon
termination of his employment with the Company, Employee shall immediately
return to the Company all such items in his possession and all copies of such
items.

6. Equitable Remedies.

(a) Employee acknowledges and agrees that the agreements and covenants set forth
in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Employee breaches any of the terms of said covenants,
and that in the event of Employee’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that, in the event of any actual or threatened breach by him of any of
said covenants, the Company will be entitled to immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 6 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove. Employee agrees that notwithstanding the arbitration provision in
Section 11, the Company may apply to a court of competent jurisdiction, in
accordance with Section 11(c) of this Agreement, to obtain the equitable relief
referenced in this Section 6.

(b) Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.

(c) In the event of any judicial determination that any of the covenants in
Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the extent deemed necessary by the court to render them
reasonable and enforceable, and that the court enforce them to such extent.



--------------------------------------------------------------------------------

7. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Employee upon Employee’s
death and (b) any successor of the Company. Any such successor of the Company
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company. None of the rights of Employee to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent. Any attempted assignment, transfer, conveyance or other
disposition (other than as aforesaid) of any interest in the rights of Employee
to receive any form of compensation hereunder shall be null and void.

8. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if delivered personally,
one (1) day after mailing via Federal Express overnight or a similar overnight
delivery service, or three (3) days after being mailed by registered or
certified mail, return receipt requested, prepaid and addressed to the parties
or their successors in interest at the addresses listed above, or at such other
addresses as the parties may designate by written notice in the manner
aforesaid.

9. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

10. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s employment
relationship with the Company, and supersede in their entirety any and all prior
agreements and understandings concerning Employee’s employment relationship with
the Company.

11. Resolution of Disputes Regarding Employment.

(a) The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, to
mediation. The Parties shall mutually select the mediator and shall equally pay
for the costs of the mediator.

(b) If and only if a mediation is unsuccessful, and the dispute or controversy
is not resolved within 30 days after a mediation, either party may submit the
matter to binding arbitration, to the extent permitted by law, to be held in New
York, New York in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The arbitrator may award
the prevailing party in any such attorneys’ fees and costs incurred in
connection therewith.

(c) The arbitrator shall apply New York law to the merits of any dispute or
claim, without reference to rules of conflict of law. Employee hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
New York County, New York as the exclusive jurisdiction for any action or
proceeding arising from or relating to this Agreement and/or relating to any
arbitration in which the Parties are participants.

(d) Employee understands that nothing in this Section modifies Employee’s
at-will status. Either the Company or Employee can terminate the employment
relationship at any time, with or without cause, subject only to the
restrictions set forth in Section 2 above.

(e) Employee has read and understands Section 11, which discusses arbitration.
Employee understands that by signing this agreement, employee agrees to submit
any future claims arising out of, relating to, or in connection with this
agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof to binding arbitration to the extent permitted by law,
and that this arbitration clause constitutes a waiver of employee’s right to a
jury trial and relates to the resolution of all disputes relating to all aspects
of the employer/employee relationship, including but not limited to, the
following claims:

(i) Any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;



--------------------------------------------------------------------------------

(ii) Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to the New York Human Rights Act, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, and the Fair Labor Standards Act;

(iii) Any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination.

(f) The Parties may apply to any court of competent jurisdiction (in accordance
with Section 11(c)) for a temporary restraining order, preliminary injunction,
or other interim or conservatory relief, as necessary, without breach of this
arbitration agreement and without abridgment of the powers of the arbitrator.

12. No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Employee and the Company.

13. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of New York.

14. Acknowledgment. Employee acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
BOTH PARTIES.

 

COMPANY: TRAVELZOO INC. By:  

 

Title:  

 

Date:  

 

EMPLOYEE:

 

HOLGER BARTEL Date:  

 